Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on December 7, 2022.

Status of Claims
	Amendment of claims 1 and 3 and addition of claims 24 and 25 is acknowledged.
Claims 1 and 3-25 are currently pending and are the subject of this office action.
Claims 5-23 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on July 1, 2021.
Claims 1, 3-4 and 24-25 are under examination.

Priority
	The present application claims priority to International Application No. PCT/US18/61414 filed 11/16/2018 which claims priority from provisional application 62/587,151, filed on 11/16/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claims 1 and 3-4 recite a compound or a pharmaceutical composition comprising the following compound:

    PNG
    media_image1.png
    107
    110
    media_image1.png
    Greyscale

wherein R1 and R2 are each independently selected from the group consisting of H, -CH3 and -CH2CH3, wherein at least one R1 and R2 is -CH3 or -CH2CH3,
R3 and R7 are each independently F or -CF3, and
R4, R5 and R6 are H, F or -CF3, wherein one or two of R4, R5 and R6 is F or -CF3, and wherein the remaining one or two of R4, R5 and R6 are H.

However, a closer look at the specification shows no support for the above Markush structure.  The specification discloses the following (see paragraph [0035]):
“Preferred embodiments include 2-methyl-2-phenylpropanamide, 2- phenyl butyramide, and 2-phenylpropanamide derivatives bearing single or multiple substituents on the aromatic ring and having the formula shown below:

    PNG
    media_image1.png
    107
    110
    media_image1.png
    Greyscale

where R1 and R2 are each independently selected from the group consisting of H, -CH3, -CF3, -CH2CF3 and -CH2CH3, and 
R3-R7 are each independently selected from the group consisting of H, F, Cl, Br, I, -CF3, -CCl3, -CBr3, -OCH3, -OCH2CH2OCH3, -CN, and including any pharmaceutically acceptable salts, co- crystals, or prodrugs thereof.”
Further, the only species disclosed within the above subgenus is: 2-methyl-2-(2,3,6-trifluorophenyl), propenamide (see paragraph [0077]):

    PNG
    media_image2.png
    175
    196
    media_image2.png
    Greyscale

There is no mention or suggestion that: “at least one R1 and R2 is -CH3 or -CH2CH3”, there is also no mention or suggestion that: “R3 and R7 are each independently F or -CF3”, and there is no mention or suggestion that: “R4, R5 and R6 are H, F or -CF3, wherein one or two of R4, R5 and R6 is F or -CF3, and wherein the remaining one or two of R4, R5 and R6 are H”.
Even though, the amendments to claim 1 are a subgenus of what was originally disclosed in the specification (see above paragraph [0035]), a genus may not support a subgenus even though there is a disclosed species within the subgenus (In re Smith 173 USPQ 679 (CCPA 1972)).  Further: disclosure in an application that merely renders the later-claimed (by amendment) invention obvious is not sufficient to meet the written description requirement of 35 USC 112, first paragraph (Lockwood v. American Airlines Inc. USPQ.2d 1961 at 1966 (CAFC, 3/4/97)).  In the instant case, even though the subgenus claimed might be obvious based on the genus disclosed in paragraph [0037] of the specification, the original claims and specification did not convey with reasonable clarity to those skilled in the art that at the time of the effective filing date of the invention, applicant was in possession of the claimed invention.

Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compounds or pharmaceutical compositions comprising the following compound: 2,3,6-F3:

    PNG
    media_image3.png
    173
    189
    media_image3.png
    Greyscale
, it does not reasonably provide enablement for compounds or pharmaceutical compositions comprising compounds of general formula as disclosed in claim 1:

    PNG
    media_image4.png
    198
    190
    media_image4.png
    Greyscale
other than the one compound listed above. 
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1 and 3-4 recite compounds or pharmaceutical compositions comprising a compound of general formula:

    PNG
    media_image4.png
    198
    190
    media_image4.png
    Greyscale

wherein R1 and R2 are each independently selected from the group consisting of H, -CH3 and -CH2CH3, wherein at least one R1 and R2 is -CH3 or -CH2CH3,
R3 and R7 are each independently F or -CF3, and
R4, R5 and R6 are H, F or -CF3, wherein one or two of R4, R5 and R6 is F or -CF3, and wherein the remaining one or two of R4, R5 and R6 are H.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
A search of the prior art revealed that the compounds of formula:

    PNG
    media_image4.png
    198
    190
    media_image4.png
    Greyscale
 are novel and as such there is no known biological/pharmaceutical data associated with them.

It is also well known that the biological properties of organic small molecules highly depend on the core structure and the substituents of the core structure (also known as SAR: structure activity relationship).  The more diverse are the substituents, the less likely is that they are going to show similar properties in a biological assay or similar effectiveness in treating a specific disease.
For example, it is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable.” (J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802). 
In summary, the art of determining the in vitro/in vivo activity of a compound or set of compounds based on structural similarity to the known in vitro/in vivo activity of a known set of compounds with little structural diversity is highly unpredictable.

4.	The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.   
The general formula:

    PNG
    media_image4.png
    198
    190
    media_image4.png
    Greyscale
encompasses a very diverse and large number of substituents (R1, R2, R3, R4, R5, R6 and R7).  For this reason, one of ordinary skill in the art may envision thousands of possible compounds according to the above general formulas.  However, the specification only discloses one compound: 2,3,6-F3:

    PNG
    media_image3.png
    173
    189
    media_image3.png
    Greyscale

Despite the enormous amount and diversity claimed by Applicant for the above substituents.

5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The instant specification discloses the structure and biological data for just one compound within the scope of formula:

    PNG
    media_image4.png
    198
    190
    media_image4.png
    Greyscale

which is: 2,3,6-F3: 

    PNG
    media_image3.png
    173
    189
    media_image3.png
    Greyscale

(See Figures 9 and 11).
Applicant did not provide a reasonable representative set of compounds encompassed by the above general formula to be effective in the anti-seizure assay, as such, and due to the diverse set of compounds encompassed by the above formula, Applicant did not provide enough data to show that there is a correlation between the biological/pharmacological activity observed for the above fluorinated compound (2,3,5-F3) of the specification and the biological/pharmacological activity of the diverse set of compounds encompassed by the general formula as claimed:

    PNG
    media_image4.png
    198
    190
    media_image4.png
    Greyscale

As such, if there is no correlation, then the examples do not constitute working examples.  
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the in vitro and in vivo biological/pharmacological properties of the diverse set of compounds encompassed by formula AA, is required for practice of the claimed invention.
The specification provides no guidance that compounds of general formula:

    PNG
    media_image4.png
    198
    190
    media_image4.png
    Greyscale
other than:

    PNG
    media_image3.png
    173
    189
    media_image3.png
    Greyscale
  will have the same or similar in vitro activity in the anti-seizure assay.

6.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), small changes in the substituents of the core structure can cause dramatic changes in biological properties.  Based on this, and since applicant provides biological data for only a narrow set of compounds (see: 5. The amount of direction or guidance and the presence or absence of working examples above) it is expected that some, if not most of the molecules with R1, R2, R3, R4, R5 R6, and R7 substituents recited in the instant claims (except for those disclosed in the above compound called 2,3,6-F3) will not possess the same or similar biological properties as the compound 2,3,6-F3 of the specification, as inferred by the claims and contemplated by the specification.
So, determining which and how to make a particular compound within the scope of formula:

    PNG
    media_image4.png
    198
    190
    media_image4.png
    Greyscale
wherein the R1, R2, R3, R4, R5 R 6 and R7 substituents are different from the ones disclosed in compound 2,3,6-F3, of the specification, would require testing new synthetic pathways in order to make the millions of compounds encompassed by the above formula I, and assaying all these new compounds in order to determine if said compound/s possess asserted utility.  
This is undue experimentation given the limited guidance and direction provided by Applicants.

7.	Conclusion
Accordingly, the inventions of claims 1 and 3-4 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
Even though Applicant has narrowed the claims, the compounds still claimed are not enabled, since Applicant disclosed a single compound within the subgenus of claim 1:

    PNG
    media_image3.png
    173
    189
    media_image3.png
    Greyscale
so, there is no structure activity relationship that can dictate the skilled in the art, what other compounds will have the same or similar biological activity to the above species.

Objections
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 14, 2022.